In a condemnation proceeding, the claimants appeal from an order of the Supreme Court, Suffolk County, dated March 25, 1976, which, inter alia, (1) denied their motion for a new hearing "limited solely to the value of an increment for potential subdivision” to be added to the raw acreage value and (2) directed a trial de novo to determine the raw acreage value plus the increment. Order affirmed, with $50 costs and disbursements, on the opinion of Mr. Justice Glickman at Special Term. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.